Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 02/22/2022 is acknowledged.
3.	 The claims filed on 07/22/2021 listed two claim 66 and no claim 68.  The claim numbering is corrected in this Examiner’s amendment.  
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
5.	In the second listing of claim 66, the claim number “66” has been changed to –67--.
6.	In the claim listed as claim 67, the claim number “67” has been changed to –68--.
7.	After these amendments, amended claims 59, 62 and 66-80 are pending and allowed.
8.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
March 12, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644